Case 5:21-cv-06456-LHK Document 1-1 Filed 08/20/21 Page 1 of 9




                     EXHIBIT A
            Case 5:21-cv-06456-LHK Document 1-1 Filed 08/20/21 Page 2 of 9




                                                                                     E-FILED
                                                                                     5/27/2021 10:00 AM
                                                                                     Clerk of Court
1     Todd M. Friedman (216752)                                                      Superior Court of CA,
      Law Offices of Todd M. Friedman, P.C.                                          County of Santa Clara
2
     ~21550 W. Oxnard St. #780                                                       21CV383038
3     Woodland Hills, CA 91367                                                       Reviewed By: M. Domi
     I Phone: 323-306-4234
4                                                                                     6532443
       Fax:866-633-0228
5      tfriedman@toddflaw.com
       Attorney for Plaintiff
6

7                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                              FOR THE COUNTY OF SANTA CLARA
8                                  LIMITED JURISDICTION

                                                            Case No. 21CV383038
9

lo
                                                            COMPLAINT FOR VIOLATION
il
       QL4N WANG,.                                          OF ROSENTHAL FAIR DEBT
12
                                                            COLLECTION PRACTICES ACT AND
       Plaintiff,                                           FEDERAL FAIR DEBT COLLECTION
13                                                          PRACTICES ACT
               vS.
14                                                          (Amount not to exceecl $10,000)
15     ENHANCED RECOVERY COIVIPANY,
       LLC,                                                          1. Violation of Rosenthal Fair Debt
16                                                                      Collection Practices Act
       Defendant.                                                    2. V iolation of Fair Debt Collection
17
                                                                        Practices Act
18

19
                                           I. INTRODUCTION
20
               1. This is an action for damagcs brought by an individual consumer for Defendant's
21
       violations of the Rosenthal Fair Debt Collection Practices Act, Cal Civ Code §1788, et seq.
22
       (hereinafter "RFDCPA") and the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq.
23

24     (hereinafter "FDCPA"), both of which prohibit debt collectors from engaging in abusive,
25 .   deceptive, arid unfair practices.
26

27

28




                                                c:rm;, l::c,+, - I




                                                                                                             Exh. A p. 1
            Case 5:21-cv-06456-LHK Document 1-1 Filed 08/20/21 Page 3 of 9




 1                                               II. PARTIES
 2
                  2.    Plaintiff, Qian Wang ("Plaintiff"), is a natural person residing in Santa Clara
 3
       - County   in the state of California, and is a"consumer" as defined by the FDCPA, 15 U.S.C.
 4

 5
       §1692a(3) and is a"debtor" as defined by Cal Civ Code §1788.2(h).

 6                3.    At all relevant times herein, Defendant, Enhanced Recovery Company, LLC,

 7
       ("Defendant") was a company engaged, by use of the mails and telephone, in the business of
 B
       collecting a debt frorn Plaintiff which qualifies as a"debt," as defined by 15 U.S.C. §1692a(5),
 9
       and a"consumer debt," as defined by Cal Civ Code §1788.2(f). Defendant regularly attempts
lo
11     to collect debts alleged to be due another, and therefore is a"debt colleetor" as defined by the

12     FDCPA, 15 U.S.C. §1692a(6), and RFDCPA, Cal Civ Code §1788.2(c).
13
                                      III. FACTUAL ALLEGATI®NS
14
                  4.    At various and multiple times prior to the filing of the instant complaint,
15
       including within the one year preceding the filing of this complaint, Defendant contacted
16

i_'I   Plaintiff in an attempt to collect an alleged outstanding debt.

18                5.    Tn or around September of 2020, Defendant contacted Piaintiff in an attempt to
19
       collect an alleged debt in the amount of 92.00 dollars.
20
                  6.    Plaintiff has repeatedly infonmed Defendant that she is not responsible for the
21

       alleged debt.
22

23                7.    In or around September of 2020, Defendant reported derogatory credit I
24
       information about Plaintiff to credit reporting agencies.
25
                  8.    §1788.17 of the RFDCPA mandates that every debt collector collecting or
26
       attempting to collect a consin-ner debt siiall comply with the provisions of Sections 1692b to
27

2s     1692j, inclusive, of, and shall bc subject to the remcdies in Section 1692k of, "t'itfe 15 of the




                                                   Cuuipluuii - 2




                                                                                                           Exh. A p. 2
          Case 5:21-cv-06456-LHK Document 1-1 Filed 08/20/21 Page 4 of 9




1    I United States Code statutory regulations contained within the FDCPA, 15 U.S.C. §1692d, and I
2
     §l 692d(5).
3
             9.      Defendant's conduct violated the FDCPA and the RFDCPA in multiple ways,
a

     I including but not limited to:
5

6                    a. Falsely representing the character, amount, or 1ega1 status of Plaintiff's debt
                        (15 U.S.C. §1692e(2)(A));
7                    b. Communicating or threatening to communicate credit information which is
s
                        known or which should be known to be false (15 U.S.C. §1692e(3));

                      c. Using false representations and deceptive practices in connection with
                         collection of an alleged debt from Plaintiff (15 U.S.C. §1692e(l0);

                      d. Collecting an amount from Plaintiff that is not permitted by law (15 U.S.C.
                         § l 692f(1));                                                               I

              10.     As a result of the above violations of the FDCPA and RFDCPA, Plaintiff I
13

     i suffered and continues to suffer injury to Plaintiff's feelings, personal humiliation,
14
                                                                                              I

15   I embarrassment, mental anguish and emotional distress, and Defendant is liable to Plaintiff for I
16
     I Plaintiff's actual damages, statutory damages, and costs and attorney's fees.
17
                              COUNT I: VIOLATION OF ROSENTHAL
18                           FAIR DEBT COLLECTION PRACTICES ACT
19
              11.     Plaintiff reincorporates by reference all of the preceding paragraphs.
20
              12.     To the extent that Defendant's actions, counted above, violated the RFDCPA,
21

22
     { those actions were done knowingly and willfully.

23                                        PRAYER FOR RELIEF

24
              WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant I
25
      for the following:
26
                      A.      Actual damages;
27
                      B.      Statutory damages for willful and negligent violations;
28                    C.      Costs and reasonable attorney's fees; and
                      D.      For such other and tiarther relief as may bc just and proper.



                                                   ('umplaint. ?




                                                                                                          Exh. A p. 3
         Case 5:21-cv-06456-LHK Document 1-1 Filed 08/20/21 Page 5 of 9




 1                            COUNT II: VIOLATION OF FAIR DEBT
2
                                COLLECTION PRACTICES ACT

 3          13.     Plaintiff reincorporates by reference all of the preceding paragrapils.
 4                                      PRAYER FOR RELIEF
 5
            WHEREFORE, Plaintiff respectfillly prays that judgment be entered against Defendant
 6
     for the following:
 7

 s                  A.      Actual dalnages;
                    B.      Statutory damages;
 9                  C.      Costs and reasonable attorney's fees; and,
                    D.      For such other and further relief as may be just and proper.
lo
11                       PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY

12                  Respectfully submitted this May 27, 2021.
13                                          By.     %e6awt
14                                                  Todd M. Friedman, Esq.
                                                    Law Offices of Todd M. Friedman, P.C.
15                                                  Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28




                                              ,   Comploin1 - 4




                                                                                                  Exh. A p. 4
                         Case 5:21-cv-06456-LHK Document 1-1 Filed 08/20/21 Page 6 of 9
                                                                                                Received:
                                                                                                Served:
                                                                                                                                  #204
                                                                                                      Richard Kolodgy, CPS                     SUM-100
                                                                                                        Sec nd Judicial~    ~~ usE oNLY
                      SUMMONS                                                                                       (sozo PARA Uso DL LA cORTE)       I
                  (ClTACION JUD/ClAL)
NOTICE TO DEFENDANT:                                                                                             E-FI1.ED
(AVlSO AL DEMA1WDAa0):                                                                                           6t271202'f 10:00 AM
ENHANCED R1r:COVERY COi~IiPANY, LLC                                                                              Clerk of Court
                                                                                                                 Superior Court of CA,
YOU ARE BElNG SUED BY Pl A1NTiFF:                                                                                County of Santa Clara
(LO ESTQ DEMAIYDANDO EL DEMAIYDAIYTF):                                                                           21CV383038
Q1AN WANG                                                                                                         Reviewed By: M. Dominguez
                                                                                                                  Envelope: 6532443

    NOTICEI You have been sued. Tfte court may decide against you without your being heard unless you respond within 30 days. Read the informafion
    below.
-     You-have 30 CALENDAR DAYS affer this summons and legal papers are served on you to ffle a written response al this court and have a copy
    served or► the plaintiff. A letter or phohe call will not protect you. Your written response must be in proper legal form if you want the court to hear your
    case. There may be a court fonn that you can use for your response. You can find these courtiorms and more information at the Califomia Courts
    Onlina Self-Help Center (www.courtinfaca.gov/seflhelp), your county law library. or the courthouse nearest you. If you cannot pay the filing fee, ask
    the court cterk for a fee Waiverr foms. If you do not fite your respanse on 1;me, you may lose the case by defauit and your wages, money, antl property
    may be taken without further waming from the court.
       There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may vrant to ratl an attomey
    referrai senrice. If you cannot afford an attomey, yrou may be eligible for free legal services from a nonprofit legal services program. You can focate
    Ihese nonprofit groups at the Califomia Legal Services Web site (www.lawhelpcatilemia.org), the Califomia Courts Onifne Self-Help Center
    (www.couRinfo. ca.gov/sellhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
    costs on any settletnent or arbiVatton award of $10,000 or more in a civil case. The court's lien must be paid before the ceurt will dismiss the case.
    IAVISOI Lo han demandado. St no responde dentro de 30 dlas, fa torte puede decfdlr en su contra sin escuchar su versidn_ Lea 1a Informacibn a
    cctnfinuacfon.
      Tiene 30 DIAS DE CALENDARIO despu9s de que le entreguen esta crtarr6n y papeles legales para presentar una respuesta pot' escrito en esta
    corte y hacer que se entregue una copia al demandante. tlna carfa o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
    en fonnata legal correcto si desea que prrocesen su easo en la corte. Es posible que haya un formLlario que usted pued2 usar pare su respuesta.
    Puede encontrar estos formularios de ta corte y mas inlormacibn en el Cerdro de Ayuda de ias Cortes de California (www.sucorte.ca_gov), en la
    blbhioteca de leyes de su condado o en la corte que le quede m6s cen:a. Sr no puede pagar fa cuota de presentacidrs, pida al secretario da la corfe
    que IB dd un formulario de exencti6n de pago da cubras Si no presenta su respuesta a tlempo, puede perder el caso por incumplimiento y la corte le
    podrra quitar su suelda, dinero y bienes sin mis advertencia.
      Fley otras rsquisitos rmgales. Es recomendable que flame a un abogado inmediatamente. Si na conooe e un abogado, puede llamar a un senricio de
    remisrbn a abogedos. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtenerservicios legates grafuitos da un
    programa da servlcios legales sin rrnes de fucro, Puede encontrar estos grupos siA fines de lucro en el sitlo web de CaGfornia Legal Servlces,
    fwww.lawhelpcaii#omia.arg), en el Centro de Ayuda de las Cortes de California. (www.sucorte.ca.gov) o poniendose en contacto con !a corte o ef
    colegio de abogadns locales. A VISO: ?or ley, ta corfe tiene derecho a reclamarlas cuotas y lo3 costos exenfos p+ximponer un gravamen sobre
    cualquier recuperacibn de $10. 000 o mas de valor recibida mediante un acuerdo o una concesibn de arbitraJe en un easo de derecho civil. Tiene que
    pagarel gravamen de la Corte arites de que 1a corle pueda desechar et casro.

The name and address of the court is:                                                                         CASE rruMaER.
                                                                                                              +•vdewNdwcarsol:
(El nombre ydirecci6n de la corte es): Dc)wttklwn SupCriUr CUurt
                                                                                                                        21 CV383038
    191 North First Street
    San Jose, CA 93113
The name, address, and telephone number of plaintifrs attorney, or piaintiff without an attomey, is:
(EI nombre, la direccibn y el numero de tefefono def abogado del demandante, o del demandante que no tiene abogado, es):
    Todd M. F'riedmati, 21550 Oxnard St., Sititc 780 Woodland Hills, CA 913fi7, 323-30G-t#234

DATE= 5/27/2021 10:00 AM                                                               Clerk, by                                                                 Deputy
                                                      Clerk of Court                                   M. Dominguez
(Feaha)                                                                                (Secretario)                                                             (Adjunfo)
(For proof of servlce of this surnmons, use Proof of Service of Summons (fonn AOS-070).)
(Aara prueba de entrega de esta cltatidn use el formulario Proof of Service of Summons, (AOS-Oi0)).
                                               NOTICE TO THE PERSON SERVED: You are served
    IsEALl                                     1.     as an individual defendant.
      f •1_:; f~_ _._.,. •_,_~ ~               2, "    as the person sued under the fictitious name of (specify):


                                               3_ ®    onbehalfof(Spocify).Enhanced Recovery Company, LLC
    ~}. ~        .~_
                  '    x sRi~•~yY'   .,~
             -                             C      under: Q       CCP 416.10 (corporation )                              CCP 416.60 (minor)
                                                         [~      CCP 4;6.20 (defunct corporation)         0             CCP 416.70 (conservatee)
                                                        ~        CCP 416.40 (associatior: or partnership) Q             CCP 416.90 (authorized person)

                                                        Q       otrer rspc-cifv):
                                               4. Q    h7 pr_rsonal d21i': r_ -; pri lib fe,:

      :, L.e_ •s~U r.< .                                                       SUMPJIONS                                            ---   _ . r•_„e:a.         «,
                                                                                                                                                                 .. .
       • .. .~, ,i:., .,.eo- ~~ •    •
                                                                                                                                             I.   .-~ I L't.l:~.•.~'.1   . .. .. .




                                                                                                                                                             Exh. A p. 5
             Case 5:21-cv-06456-LHK Document 1-1 Filed 08/20/21 Page 7 of 9

                                                               21CV383038
                                                            5anta Ctara — Civil

                                                                                                      ATTACHMENT CV-58'Fadrisuez
CIVIL LAWSUIT NOTICE
Superior Court of Californfa, County of Santa Clara                          CASE NUMBER:    2'( CV383U3S
99? North First Sf;, Salt ./oSe, CA 951?3                                            21CV383038

                                    PLEASE READ THIS ENTIRE F4RM

PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Informafion Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such servlce.

   DEFENDANT (The person sued): You must do each of the following to protect your rights:

   1. You must file a written response to the Complaint, ussing the proper iegal form or format, in the Clerk's Office of the
      Court, within 30 days of the date you were served vrith the Summons and Complaint;
   2. You must serve by mail a copy of your wriften response on the Plaintiff s attomey or on the Plaintiff if Piaintiff has no
      attorney (to "serve by mail" means to have an adult other than yourself mail a copy); and
   3. You must attend the first Case Management Conference.
        Warning: If you, as the Defendant, do not follow these Instructions, you may automaticaily iose this case.



RULES AND FORMS:            You must follow the California Rules of Court and the Superior Court of Califomia, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
    •    State Rules and Judicial Council Forms: www,courtinfo.ca.govlforms and www.courtinfo.ca.qovlrules
    ■    Local Rules and Forms: hfto:llwww.sccsuoeriorcourt.orglcivil/rule1toc.htm
CASE MANAGEMENT CONFERENCE (CMC}: You must meet with the other parties and discuss the case, in person or by
telephone at least 30 caiendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Councii form CM-110) at least 15 calendar days before the CMC.
          You or your attorney must appear at the CMC. You may ask to appear by telephone — see Local Civil Rule 8.

                                                 Takaichi, Drew C
    Your Case Management Judge Is:                                                          Department:       2

    The 1,1 CMC is scheduied for: (Completed by Clerk of Court)
                             Date:    10/5/2021       Time:     1=30pm                      in Department:    `

    The next CMC is scheduled for: (Completed by party if the 1s, CMC was con6nued or has passed)
                                 Date:       _                 Time:                        in Department:


ALTERNATtVE DlSPt1TE RESOLUT/ON (ADR): If ail parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.orolcivillADRI or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNlNG: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.



cV-so12 aE:• ce:c1;•a                                  CIVIL LAWSUIT N                                                     Page t ot t




                                                                                                                             Exh. A p. 6
                        Case 5:21-cv-06456-LHK Document 1-1 Filed 08/20/21 Page 8 of 9


                                                                                                                                                                                     CM.010
 ATTORNEYORPARTYWITHOUTATTORNEY Name.StareBernumber.antlarlGress):                                                                                FOR COURT USE ONLY
   Todd M. Friedman, Esq. SBN ~ 16752
   Law Oftices of Todd M. Friedman
   21550 Oxnard St., Suitc 780
   Woodland Hills, CA 91367                                                                                                  lectronically Filed
       TELEPHoruENo.: 323-306~-4234                                     FAX        $66-633-022 >3
                              tY ian Wan
  ATTORNEYFOR(IVame): PlajIItill                                                                                             y Superior Court of CA f
 UPERIORCOURTOFCALIFORNIA,COUNTYOF         Santa Clara                                                                       ounty of Santa Clara,.
         sTREETADDREss: 191 North First Street                                                                             c n 6/27/2021 10:00 AM
         MAILINGADDRESS: 191 North Flrst St7eet
                                                                                                                             eviewed By: M. Dominguez
      CITYANDZIPOODE: San Jose 95113

             BRANCH NAME: DOWntoWIl Su                   erior Court                                                         ase #21CV383038
    CASE NAME:                                                                                                             t nvelope: 6532443
       ian Wang v. Enhanced Recovery Com an , LLC
                                                                                                                              CASE NUMBER:
        CIVIL CASE COVER SHEET                                                Complex Case Designation
~         Unlimited     0✓                Limited                                                                                        21CV383038
          (Amount                         (Amount                      ~        Counter          0        Joinder
                                                                                                                              ~uDCE"
          demanded                        demanded is                 Filed with flrst appearance by defendant
          exceeds $25,000)                $25,000 or iess)                (Cal. Rules of Court, rule 3.402)                        DEPT:

                                              I1tlfIlJ   !—U UC/UVY   lffUJl 1JtS IiU111pfBItlU (SCC fl1.JUUl.UU1JJ   U/! FNr7ya   L/.

     Check one box beiow for the case type that best describes this case:
     Auto Tort                                   Corttraet                                                            Provisionaliy Complex Civii Litigation
     0     Auto (22)                             El     Breach of contracUwarranty (06)                               (Cal. Rules of Court, rules 3.400-3.403)
     E:1 Uninsured motorist (46)                 ED Rule 3.740 collections (09)                                       0      Antitrustlrrade regutation (03)
     Other PIIPDlYVD (Personal InjurylProperty       =     Other colleclions (09)                                     0      Construction defect (10)
     Damage/Wrongful Death) Tort                     0     Insurance coverage (18)                                    0      Mass tort (40)
     ~     Asbestos (04)                             Q     Other contract (37)                                        ~      Securities litigation (28)
     Q     Product liability (24)                    Real Property                                                    Q      Environmental/Toxic tort (30)
     Q     Medical malpractice (45)                  Q     Eminent domainllnverse                                     ~      Insurance coverage claims afising from the
     0    Other PIIPD/1lUD (23)                            condemnation (14)                                                 above listed provisionally compiex case
                                                     ~     Wrongful eviction (33)                                            types (41)
     Non-PUPDlWD (Other) Tort
     0    Business torUunfair business practice (07) 0     Other real property (26)                                   Enforcement of Judgment
     0    Civil rights (08)                          Untawful Detatner                                                0      i=nforcement of judgment (20)
     ~    Defamation (13)                            0     Commercial (31)                                            Miscellaneous Civil Complaint
     Q         Fraud (16)                                         0           Residential (32)                        Q    RICO (27)
     0    Intellectual property (19)                              0     Dnugs (38)                                    0      Other complaint (not specified above) (42)
     Q    Professional negiigence (25)                            Judicial Review                                     Miscellaneous Civil Pet(tion
     ©    Other non-PI/PDNUD tort (35)                            0     Asset forfeiture (05)                         0    Partnership and corporate govemance (21)
     Employment                                                   0     Petition re: arbitration award (11)           Q    Other petition (not specifi'ed above) (43)
          Wrongful termination (36)                               (_J Writ of mandate (02)
          Other emplovment (15)                                   n           Olher iudicial review
2_ This case "                     is    I -CJ is not      comoiex under ruie 3.400 of the California Rules of Court. If the case is complex. mark the
      factors requiring exceptional judicial management:
      a. []          Large number of separately represented parties                       d. ED Large number of witnesses
      b. 0          Extensive motion practice raising difficuit or novel                  e. 0        Coordination with reiated actions pending in one or more courts
                    issues thatwill be time-consuming to resoive                                      in other counties, states, or countries, or in a federal court
      c. =          Substantial amount of documentary evidence                            f.          Substantial postjudgmentjudicial supervision
3. Remedies sought (check a!l that app/y): a.© monetary                                 b. Q         nonmonetary; deciaratory or injunctive relief                      c• Q        punitEve
4. FVumber of causes of action (specify): 2
5. This case []      is   ®    is not a ciass action suit.
6, If there are any known related cases, f(le and serve a notice of reiated case. (You may use form CM-015.)
Date: May 27, 2021                                                                                    ~         j~d            ~~'u.a~t✓
                                                                                                                                       ~2~yL
Todd M. Friedman

    • Piainhff must file this cover sheet with the first paper fiied in the action or proceeding (except small ciaims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to fife may resuit
      in sanctions.
    • File this cover sheet in addition to any cover sheet required by locai court ruie.
    • If this case is compiex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
    • Unless this is a coiiections case under ruie 3.74C• or a cemplex case, this cover sheet wiil be used for statistical purposes on.
                                                                                                                                                                                        ane 1 of 2
=!~rnl .'._pr,1PC "f i•i c~~3'ef~ ~JSE                                                                                              1.;~I. H,112S 01 [;O~f• fLIES 1.33, i. -e0. 3.40C-'..403, 3.740:
     ~i _«-.,,,•-4i_r^,                                           CIVIL CASE COVER SHEET                                                       ~,.s•~ ≤ c!!iUda'nUrin:;laic:sfc.3.t:
                                                                                                                                                                      i•.rer,ca^.e?aINEt rc
                                                                                                                                                                      cr;:c" FamstrVcn:Gn•.v.cen



                                                                                                                                                                                   Exh. A p. 7
                Case 5:21-cv-06456-LHK Document 1-1 Filed 08/20/21 Page 9 of 9



                                                                                                                                     CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintlffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and fiie, along with your first paper, the Cfvil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the prirnary cause of action.
To assist you in complefing the sheet, examples of the cases that belong under each case type in item 1 are provided befow. A cover
sheet must be filed only with your inifial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califomia Rules of Court.
To Partles In Rule 3.740 Collections Cases. A"collections case" under rule 3.740 9s defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exciusive of interest and attomey's fees, arising from a transac6on in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punifive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. lf a plaintiff designates a rase as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designafion, a counter-designation that the case is not compiex, or, if the plaintiff has made no designaaon, a designation that
the case is complex.                                       CASE TYPEs AND EXAMPLES
Auto Tort                                       Corttract                                          Provisionally Complex Civil Litlgation (Cal.
     Auto (22)"Personal InjuryJProperty             Breach of ContractlWarranty (06)               Rules of Court Rules 3.400-3.403)
                                                         Breach of RenlallLease                         AntiVust/Trade Regulation (03)
         DamageMhongful Death
                                                              ConVact (not unlawful detainer            Construction Defect (10)
    Uninsured Motorist (46) (if the                                                                     Claims Invoiving Mass Tort(40)
         case involves an uninsured                               or wrongful eviction)
                                                         ContracUWarranty Breach-Seller                 Securities Litigation (28)
         motorist cfaim subject to                                                                      EnvironmentaVToxic Tort (30)
         arbitration, check this item                         Plaintiff (not fraud or negligence)
                                                         Negligent Breach of ConlracU                   Insurance Coverage Claims
         Instead of Auto)
                                                              Warranty                                      (arising from provtsionally complex
Other PItPDtWD (Personal (njuryt                                                                            case type Hsted above) (41)
Property DamagelWrongful Death)                           Other Breach of ContracflWarranty
                                                    Catlections (e.g., money owed, open              Enforcement of Judgment
Tort                                                                                                             m
                                                                                                        Enforceent      of Judgment (20)
     Asbestos(04)                                        book accounts) (09)
                                                          Collection Case-Seller PlainBff                   Abstract of Judgment (Out of
         Asbestos Property Damage                                                                                 County)
         Asbestos Personat Injury!                        Other Promissory NotelCallections
                                                               Case                                         Confession Df Judgment (non-
               Wrongful Death                        Insurance Coverage (not provisionally                        domestfc re/ations)
     Product Liabillty (not asbestos or                                                                      Sister State Judgment
          toxirJenvironmentat) (24)                       complex) (18)
                                                          Auto Subrogation                                  Administrative Agency Award
     Medical MalpracGce (45)
                                                          Other Coverage                                        (not unpafd taxes)
         Medical Malpractice-                                                                               PetitiontCertification of Entry of
                Physicians & Surgeons                Other Contract (37)
                                                                                                                 Judgment on Unpaid Taxes
          Other Professional Health Care                  Contractual Fraud
                                                          Other  Contract  Dispute                           Other EnforCement of Judgrnent
                Malpractice                                                                                       Case
     Other PI/PD1WD (23)                        Real Property
                                                     Eminent   Domaintinverse                        Miscellaneous Civil Complaint
          Premises Liability (e.g., slip                                                                RICO (2n
               and falo                                   Condemnation (14)
                                                                Eviction  (33)                           Other Complaint (not specified
         Inlentional Bodily InjurylPDNtlD            Wrongful                                                above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g_, quiet titte) (26)            Declaratory Relief Only.
          Intentional Infliction of                       Writ of Possession of Real Property                Injunctive Relief Only (non-
                Emolional Distress                        Mortgage FDredosure                                      harrassment)
          Negligent Infliction of                         Quiet Title                                        Mechanics Lien
                Emotional Distress                        Other Real Property (not eminenf                   Other Commercial Complaint
          Other PIfPDA/UD                                 domain, landforrGYenant or                               Case (non-tort/non-complex)
 Non-PItPDMID (Other) Tort                                foreclosure)                                       Other Civil Complaint
     Business    TorWnfair    Business          Unlawful    Detainer                                              (non-tort/non-complex)
         Practioe (07)                                Commercial (31)                                Miscellaneous Civil PetitBon
     Civil Rights  (e.g., discrimination,            Residential  (32)                                   Partnership and Corporate
         false arrest) (not civit                     Drugs (38) (If the case involves illegal                Governance (21)
          harassment) (08)                                drugs, check this item; otherwise,             Other Petition (not specitied
     Defamation (e.g., slander, libep                     report as Commercial or Residential)               above) (43)
           (13)                                 Judicial Review                                              Civil Harassment
     Fraud (16)                                       Asset Forfeiture (05)                                  Workplace Violence
     Intellectual Property (19)                       Petition Re: Arbitration Award (11)                    ElderlDependent Adult
     Professional Negligence (25)                     Writ of Mandate (02)                                         Abuse
         Legal Malpractice                                Writ-Administrative    Mandamus                     Election Contest
         Other Professional Malpractice                    Writ-Mandamus on Limited Court                     Petition for Name Change
              (not medical or legal)                           Case Matter                                    Petition for Relief From Late
      Other Non-PIIPDIWD Tort (35)                         Writ-Other Limited Court Case                           Claim
 Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                        Other Judiciat Review (39)
     Olher Employment (15)                                 Review of Health Officer Order
                                                           Notice of Appeal-Labor
                                                              Commissioner tjooeals
                                                                                                                                        Pege 2 of 2
                                                      CIVIL CASE COVER SHEET



                                                                                                                                    Exh. A p. 8
